[Cite as State v. Hendon, 2018-Ohio-1284.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                       C.A. No.       28284

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
ERIC D. HENDON                                      COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 2014-01-0120 (A)

                                 DECISION AND JOURNAL ENTRY

Dated: April 4, 2018



        SCHAFER, Presiding Judge.

        {¶1}    Defendant-Appellant Eric D. Hendon appeals from his conviction in the Summit

County Court of Common Pleas. For the reasons set forth below, we affirm.

                                               I.

        {¶2}    On December 31, 2013, an incident occurred involving a robbery at a house

located at 329 Seventh Street in Barberton, Ohio. During the robbery, three of the occupants of

the house, J.K., D.C.K., and A.K., were fatally wounded. A fourth occupant of the house, R.B.,

was shot and stabbed but survived her injuries. Following the incident, R.B. placed a 911 call at

6:48 p.m.

        {¶3}    On or about January 1, 2014, Oriana House employee, Deanna Brutto, learned of

the incident that occurred at 329 Seventh Street. Pursuant to her role as program manager for

electronic monitoring, she entered the address into the tracking system, and “ran points” for a

thousand foot radius around the address, and a thirty minute time period prior to the 9-1-1 call
                                                 2


that alerted to the incident. Ms. Brutto discovered that a GPS monitoring device assigned to an

individual under supervision for postrelease control had been in the immediate vicinity just prior

to the 9-1-1 call. After determining that the GPS monitoring device was assigned to Hendon,

Ms. Brutto conveyed this information to Officer Todd Liggett of the Northern Ohio Violent

Fugitive Task Force, to identify Hendon as a person of interest related to the incident.

       {¶4}    On January 2, 2014, Officer Liggett received a “request[] to arrest Eric

Hendon[.]” Officer Liggett utilized the GPS system to determine Hendon’s location and then

proceeded to execute the arrest along with Barberton police and other officers. Hendon was

taken into custody in connection with the incident on January 2, 2014.

       {¶5}    On January 22, 2014, the Summit County Grand Jury returned a fourteen-count

capital indictment charging Hendon with the following: one count of aggravated murder of J.K.,

two counts of aggravated murder of D.C.K., two counts of aggravated murder of A.K., attempted

murder of R.B., four counts of aggravated robbery, two counts of felonious assault, and one

count of having weapons while under disability. Numerous specifications were attached to these

charges. Hendon was arraigned on February 4, 2014, and pleaded not guilty to all counts of the

indictment.

       {¶6}    A jury was empaneled and the matter proceeded to trial on March 17, 2016. The

jury returned a verdict on April 7, 2016, finding Hendon guilty on all counts.             After the

mitigation phase of the trial, the jury recommended a sentence of life in prison without parole as

to the aggravated murder charges. The trial court made its additional findings as to certain

specifications, and found Hendon guilty on the charge of having weapons under disability.

Hendon was sentenced according to law.
                                                 3


       {¶7}    Hendon appeals the May 17, 2016 judgment entry of conviction and presents

three assignments of error for our review.        For ease of analysis we elect to address the

assignments out of order.

                                                 II.

                                     Assignment of Error II

       Admission of testimony and exhibits concerning [Hendon]’s December 31,
       2013, GPS tracking data violated [Hendon]’s Fourth Amendment rights and
       constituted plain error, requiring the reversal of his convictions. Fourth
       Amendment, United States Constitution; Article I, Section 14, Ohio
       Constitution. (Citations to the record omitted.)

       {¶8}    Hendon argues that “the unchallenged Fourth-Amendment violations that

occurred at trial” resulted in the admission of GPS tracking data. Specifically, he contends that

the admission of such evidence constitutes plain error because the postrelease control from his

prior case “was void ab initio[.]” Further, Hendon contends that his “GPS monitoring was in

place only to enforce a curfew requirement, not track his movements at all times.” We disagree.

       {¶9}    Hendon acknowledges that because the alleged error was not objected to at trial,

this Court reviews only for plain error. Plain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court. Crim.R. 52(B). Hendon

bears the burden to establish plain error on the record. State v. Thomas, __ Ohio St.3d __, 2017-

Ohio-8011, ¶ 32. This burden requires Hendon to demonstrate each of the following:

       First, there must be an error, i.e., a deviation from the legal rule. Second, the error
       must be plain. To be “plain” within the meaning of Crim.R. 52(B), an error must
       be an “obvious” defect in the trial proceedings. Third, the error must have
       affected “substantial rights” [and] affected the outcome of the trial.

State v. Consilio, 9th Dist. Summit No. 28409, 2017-Ohio-7913, ¶ 7, quoting State v. Barnes, 94

Ohio St.3d 21, 27 (2002). There is a discretionary aspect of Crim.R. 52(B), and reviewing courts

should take notice of plain error “with the utmost caution, under exceptional circumstances and
                                                 4


only to prevent a manifest miscarriage of justice.” State v. Long, 53 Ohio St. 2d 91 (1978),

paragraph three of the syllabus.

A. “Voidness” of Postrelease Control

       {¶10} Hendon claims that he was wrongfully subjected to postrelease control based on a

deficient sentencing entry in a prior case. Therefore, Hendon argues, he should never have been

subjected to supervision and GPS monitoring. Based on the allegedly unlawful imposition of

GPS supervision, Hendon contends that “the trial court should have barred the evidence related

to the GPS tracking data as a violation of [his] Fourth Amendment rights[.]”

       {¶11} Hendon’s argument is predicated upon language contained in the sentencing entry

from his previous conviction in State v. Eric D. Hendon, Summit C.P. No. CR-2000-07-1675

(Dec. 26, 2000). This Dec. 26, 2000 sentencing entry is part of the record in the current matter

because it was admitted into evidence as State’s Exhibit 330 based only on its relevance to

Hendon’s charge for having weapons while under disability. Nevertheless, Hendon argues that it

was incumbent upon the trial court to undertake a review of that sentencing entry for the entirely

unrelated purpose of making an unsolicited determination as to the validity of Hendon’s

postrelease control, then conclude based solely on the language of the sentencing entry that his

postrelease control sentence was void and his GPS supervision unlawful, and consequently

exclude any evidence related directly or indirectly to that GPS data.

       {¶12} It is true that “[w]hen a judge fails to impose statutorily mandated [postrelease]

control as part of a defendant’s sentence, that part of the sentence is void and must be set aside.”

State v. Keyes, 9th Dist. Lorain No. 14CA010561, 2015-Ohio-1757, ¶ 10, quoting State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, ¶ 26. Significantly, Hendon does not claim that

there has ever been a determination by any court that his CR-2000-07-1675 postrelease control
                                                  5


sentence is void. Additionally, Hendon has not articulated any legal basis to establish that the

trial judge in the current matter had jurisdiction to review and make an initial determination as to

the validity of his sentencing entry from a previous and unrelated conviction. Hendon instead

asserts that the trial judge in the instant matter “merely would have had to give that document a

cursory review to recognize that the postrelease control language therein was insufficient to

properly impose postrelease control supervision on [Hendon.]”

           {¶13} Our review of the record on appeal leads us to conclude that the trial court could

not have simply acknowledged the alleged invalidity of postrelease control based on a single

sentencing entry as Hendon suggests. The record of CR-2000-07-1675 was not before the trial

court for consideration in the current matter.        Trial courts cannot take judicial notice of

proceedings in other cases that have come before the court: this is true even if a previous case

involved the same parties and the same presiding judge as the current case. State v. Vaughn, 9th

Dist. Summit No. 27902, 2016-Ohio-7384, ¶ 25, quoting In re J.C., 186 Ohio App.3d 243, 2010-

Ohio-637, ¶ 14 (9th Dist.). Likewise, the record of the prior proceedings is not currently before

this Court on appeal, and our “review is necessarily limited to the record on appeal.” In re J.C.

at ¶ 15.

           {¶14} Even assuming that the language of the sentencing entry1 failed to properly

impose postrelease control, it would not have been possible for the trial court to determine the

validity of Hendon’s sentence without review of the relevant proceedings in CR-2000-07-1675.


1
  We note that Hendon’s argument relies heavily on the Supreme Court of Ohio decision in State
v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-2927, which the Supreme Court did not issue until
May 24, 2017—well after the entry of Hendon’s conviction on May 17, 2016. In Grimes the
Court “decided whether—and if so, how—notice of the consequences of violating a condition of
postrelease control must also be incorporated into the sentencing entry.” (Internal citation
omitted.) Grimes at ¶ 11.
                                                6


The single journal entry informs only of his conviction and sentence. It does not, however,

indicate whether any subsequent proceedings occurred in that case with respect to sentencing or

whether any other relevant entries were made in Hendon’s previous case. Therefore, it would

have been procedurally impermissible for the trial court to have determined the validity of

Hendon’s post release control by “considering and relying on information gleaned from a

[sentencing entry in a] separate case[.]” Vaughn at ¶ 25. Accordingly, the trial court could not

have concluded that Hendon’s postrelease control sentence was void. Thus, we conclude that

Hendon has not established an error, let alone a plain and obvious error, amounting to a Fourth

Amendment violation or deviation from any legal rule.

   B. GPS Monitoring Beyond Curfew Restrictions

       {¶15} Hendon also claims that, because the purpose of Hendon’s GPS supervision was

to enforce his curfew restrictions, his GPS monitoring should have been limited to that

purpose. Hendon argues that he was not subject to daytime monitoring as a sanction for

postrelease control. He contends, therefore, the trial court should have recognized this alleged

limitation on his monitoring and blocked GPS data and the evidence derived from any non-

curfew monitoring. Presumably, Hendon raises this argument based on the fact that the

underlying incident occurred during a non-curfew timeframe.

       {¶16} In support of this argument Hendon cites to the electronic monitoring referral

sheet (State’s Exhibit 331), which he claims “explicitly states that the sole purpose of [Hendon]’s

GPS monitoring was to ensure that he was home during curfew hours.” The document, however,

does not support this claim. Hendon also avers that “trial testimony confirmed that there were no

limitations on his whereabouts at other times, as long as he remained in Ohio” thereby

acknowledging that his postrelease control included a geographic restriction to remain in the
                                                  7


state. This Court’s own review of the evidence of record and trial testimony shows that Hendon

was referred to Oriana House for “active GPS” monitoring with a curfew restriction imposed.

        {¶17} Tracy Koach, an electronic monitoring technician at Oriana House, testified at

trial that she processed the intake of Hendon on December 23, 2013. She testified that this

intake process involved going through a checklist, showing a video to the client, reviewing all of

the procedures of the intake packet with the client, addressing the rules of the program, and

explaining how the equipment works. Ms. Koach physically placed the GPS device—an ankle

bracelet—on Hendon’s leg, activated the device, and confirmed that it was in proper working

order. She testified that she explained to Hendon how the two-piece tracking device works, and

that the equipment must be together and on the client at all times so that they can communicate

with the client.

        {¶18} Ms. Koach explained that Hendon was restricted to a curfew: to reside nightly at a

particular location from 10:00 p.m. until 6:00 a.m. She further explained that Hendon was

placed on “active GPS” which means that those with computer access to the monitoring program

can “actively see his GPS points all the time” and that they “can pull him up in [their] system

and [they] can track him at all given times. Both the curfew restrictions and the active GPS

status are indicated on the electronic monitoring referral sheet.

        {¶19} The record does not support Hendon’s argument that his active GPS monitoring

was limited to the sole purpose of ensuring his compliance with curfew and, therefore, restricted

to gathering data for that purpose. Furthermore, in addition to Hendon’s curfew restrictions,

other conditions and restrictions of postrelease control—including the geographic restriction to

remain in Ohio—do apply. See R.C. 2967.131(A) (“[I]n addition to any other sanctions of

[postrelease] control of a felon imposed under [R.C. 2967.28], the authority * * * shall include as
                                                8


conditions of the [postrelease] control the conditions that the individual or felon not leave the

state without permission * * * and that the individual or felon abide by the law during the period

* * * [postrelease control.]”). Thus, we conclude that Hendon has not established that his GPS

monitoring during any non-curfew time frame was contrary to any rule of law.

       {¶20} This Court concludes that Hendon has not demonstrated any cognizable error

based on the admission of evidence stemming from his GPS monitoring and has not established

plain error on this basis. Therefore, Hendon’s second assignment of error is overruled.

                                     Assignment of Error I

       [Hendon]’s trial counsel rendered ineffective assistance of counsel in
       violation of his constitutional rights. Sixth and Fourteenth Amendments,
       United States Constitution; Article I, Sections 10 and 16, Ohio Constitution.
       (Citations to the record omitted.)

       {¶21} In his first assignment of error, Hendon claims that his trial counsel rendered

ineffective assistance of counsel. He presents two issues for our review. First, Hendon contends

that trial counsel were ineffective for failing to file a motion to suppress evidence obtained

directly and indirectly through the warrantless use of GPS tracking data pertaining to Hendon,

while he was not lawfully under postrelease control supervision. Second, Hendon argues that

trial counsel were ineffective for failing to file a motion to suppress the GPS tracking data

obtained during a non-curfew time frame when he should not have been subjected to GPS

tracking.

A. Suppression of Evidence

       {¶22} The Fourth Amendment to the United States Constitution protects “[t]he right of

the people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” See also Article I, Section 14 of the Ohio Constitution. The Fourth

Amendment itself “contains no provision expressly precluding the use of evidence obtained in
                                                 9


violation of its commands[.]” United States v. Leon, 468 U.S. 897, 906 (1984). “Instead, the

exclusionary rule is ‘a judicially created remedy designed to safeguard Fourth Amendment rights

generally through its deterrent effect.’” State v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-4795,

¶ 24, quoting United States v. Calandra, 414 U.S. 338, 348 (1974). Thus, where an individual’s

Fourth Amendment rights have been violated, “[t]he issue therefore becomes whether

suppression of the evidence in this case will create a sufficient deterrent effect to prevent future

violations.” Id. at ¶ 26.

B. Ineffective Assistance of Counsel

       {¶23} To establish ineffective assistance of counsel, Hendon must demonstrate (1) that

counsel’s performance was deficient, in that “counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment” and (2) that

counsel’s deficient performance prejudiced the defense and deprived a defendant of a fair trial.

Strickland v. Washington, 466 U.S. 668, 687 (1984). “To show that a defendant has been

prejudiced by counsel’s deficient performance, the defendant must prove that there exists a

reasonable probability that, were it not for counsel’s errors, the result of the trial would have

been different.” State v. Bradley, 42 Ohio St.3d 136 (1989), paragraph three of the syllabus.

However, “a court must indulge a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action ‘might be considered sound

trial strategy.’” Strickland at 689, quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955).

       {¶24} The “[f]ailure to file a suppression motion does not constitute per se ineffective

assistance of counsel.” State v. Madrigal, 87 Ohio St.3d 378, 389 (2000), quoting Kimmelman v.

Morrison, 477 U.S. 365, 384 (1986). “To establish ineffective assistance of counsel for failure to
                                               10


file a motion to suppress, a defendant must prove that there was a basis to suppress the evidence

in question.” State v. Brown, 115 Ohio St.3d 55, 2007-Ohio-4837, ¶ 65. “In addition, deficient

performance cannot be demonstrated where the record fails to disclose the circumstances

surrounding the alleged Fourth Amendment violation.” State v. Kendall, 9th Dist. Summit No.

25721, 2012-Ohio-1172, ¶ 7. Moreover, in order to demonstrate that a failure to pursue the

motion to suppress was prejudicial, the defendant must show not only “that there is a reasonable

probability that the motion would have been granted,” but “also a reasonable probability that,

without the excluded evidence, the defendant would have been acquitted.” Consilio, 2017-Ohio-

7913, ¶ 13, quoting State v. Rucker, 9th Dist. Summit No. 25081, 2010-Ohio-3005, ¶ 46,

Madrigal, 389.

C. Deficient Performance

       {¶25} Hendon claims that his trial counsels’ performance was deficient because they did

not move to suppress evidence obtained directly and indirectly through the warrantless use of

GPS tracking data when Hendon was (1) not lawfully under postrelease control supervision, and

(2) not subject to GPS tracking during a non-curfew timeframe. As we concluded above in the

second assignment of error, there is no merit to Hendon’s claim that he was not subject to GPS

tracking during any non-curfew times. Accordingly, the collection of any GPS data during a

non-curfew timeframe does not serve as a basis to suppress evidence of, or stemming from, the

GPS data. Therefore, Hendon has not demonstrated that trial counsel were deficient for failing

to file a motion to suppress on that basis.

       {¶26} Next, we turn to Hendon’s claim that his trial counsel should have moved to

suppress evidence of, and derived from, GPS data because he was not lawfully subject to GPS

monitoring.    Hendon’s suppression argument is premised entirely on his claim that his
                                                 11


postrelease control sentence from a previous conviction was void. As we addressed above,

Hendon avers that he was on GPS monitoring based on an improperly imposed postrelease

control sentence from his conviction in CR-2000-07-1675.

       {¶27} Emphasizing the fact that Hendon never directly appealed or otherwise challenged

the validity of his sentencing entry from CR-2000-07-1675, the State contends that, in the current

case, a collateral attack of his postrelease control by way of a motion to suppress is procedurally

improper. Additionally, the State maintains that postrelease control notification is presumed to

have been properly given at the sentencing hearing, the transcript of which is not part of the

record in this appeal. The State argues that Hendon’s sentence is not void, and that Hendon has

suffered no prejudice from the sentencing entry that properly informed him of the five year

period of postrelease control.

       {¶28} In the previous assignment of error, we rejected Hendon’s argument that the trial

court, in this matter, could have determined that his sentence in the previous conviction was void

based simply upon a review of the language of the December 26, 2000 sentencing entry. We

conclude that Hendon has not demonstrated that his postrelease control sentence was void and,

therefore, Hendon has not met his burden to prove a basis to suppress evidence or to establish

any Fourth Amendment violation. See Brown, 2007-Ohio-4837 at ¶ 65; Kendall, 2012-Ohio-

1172 at ¶ 7. Because this Court concludes that Hendon has not demonstrated that trial counsel

were deficient for failing to move for suppression of the GPS evidence on the grounds raised by

Hendon in this appeal, we need not address the issue of prejudice. See State v. Ray, 9th Dist.

Summit No. 22459, 2005-Ohio-4941, ¶ 10. (This Court “need not address both prongs of the

Strickland test should it find that [Hendon] failed to prove either.”)
                                                 12


       {¶29} Hendon has not established ineffective assistance of counsel. Accordingly, his

first assignment of error is overruled.

                                     Assignment of Error III

       The trial court abused its discretion when it denied [Hendon]’s motion in
       limine concerning the State’s use at trial of the GPS tracking data from the
       3M system used by Oriana House. Fifth and Fourteenth Amendments to the
       United States Constitution; Article I, Sections 10 and 16, of the Ohio
       Constitution; Evid.R. 702; Daubert v. Merrill Dow Pharmaceuticals, Inc., 509
       U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). (Citations to the record
       omitted.)

       {¶30} In his third assignment of error, Hendon contends that the trial court erred by

denying his motion in limine. Hendon’s Motion PPP, filed September 14, 2015, is captioned

“Motion in Limine to Exclude Testimony of Andrew Menichino[.]” Hendon argues that the trial

court’s February 10, 2016 order “RE: Daubert Motion PPP” denied this motion in limine while

ignoring evidence of “profound reliability issues” with 3M GPS presented at a pretrial hearing.

He argues that “the trial court abuse[d] its discretion when its ruling wholly ignored evidence

developed at the hearing that the 3M GPS tracking system had been found to be unreliable in

another jurisdiction.”

       {¶31} A motion in limine presents “‘a precautionary request, directed to the inherent

discretion of the trial judge, to limit the examination of witnesses by opposing counsel in a

specified area until its admissibility is determined by the court outside the presence of the jury.’”

State v. Echard, 9th Dist. Summit No. 24643, 2009-Ohio-6616, ¶ 3, quoting State v. Grubb, 28

Ohio St.3d 199, 201 (1986). “This Court is not required to decide whether a trial court’s order

granting or denying a motion in limine is proper if the claimed error is not preserved by

objection, proffer, or ruling on the record at the pertinent part during the trial.” State v. Dasen,

9th Dist. Summit No. 28172, 2017-Ohio-5556, ¶ 49.
                                                13


       {¶32} The admissibility of expert testimony is governed by Evid.R. 702. Miller v. Bike

Athletic Co., 80 Ohio St.3d 607, 610 (1998). The rule provides that “[a] witness may testify as

an expert if all of the following apply:”


       (A) The witness’ testimony either relates to matters beyond the knowledge or
       experience possessed by lay persons or dispels a misconception common among
       lay persons;

       (B) The witness is qualified as an expert by specialized knowledge, skill,
       experience, training, or education regarding the subject matter of the testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or other
       specialized information. To the extent that the testimony reports the result of a
       procedure, test, or experiment, the testimony is reliable only if all of the following
       apply:

       (1) The theory upon which the procedure, test, or experiment is based is
       objectively verifiable or is validly derived from widely accepted knowledge, facts,
       or principles;

       (2) The design of the procedure, test, or experiment reliably implements the
       theory;

       (3) The particular procedure, test, or experiment was conducted in a way that will
       yield an accurate result.

Evid.R. 702. In Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), “the United States

Supreme Court discussed the question of when expert scientific testimony is relevant and

reliable.” Miller, 80 Ohio St.3d at 611.

       {¶33} In his merit brief, Hendon makes reference to the trial testimony of the State’s

witness, 3M employee Chris Defant, regarding the GPS tracking used by Oriana House and

asserts that “Mr. Defant’s trial testimony failed to meet the reliability requirements of Evid.R.

702 and Daubert.” However, Hendon does not explain the relevance of Mr. Defant’s trial

testimony to Hendon’s argument that the trial court erred by denying his motion in limine.

Hendon then shifts his argument to the pretrial motion in limine, motion PPP, wherein Hendon
                                                 14


moved the trial court to exclude any evidence of testimony regarding Andrew Menichino—not

Mr. Defant—as an expert in GPS analysis.

       {¶34} The memorandum in support of motion PPP contained legal citations, but lacked

any substance or factual basis for challenging Mr. Menichino’s proposed testimony or the

reliability of the 3M GPS technology. The trial court held a hearing where the State moved to

strike the motion as moot because Mr. Menichino would not be called as an expert at trial.

Confusingly, trial counsel conceded that the motion was “moot as to Mr. Menichino” but insisted

there was “still [] a Daubert issue, a 702 issue regarding the GPS technology in this particular

case” and purported to withdraw the moot portion of that motion. The record is not clear as to

exactly what remained of that motion, except that the trial court sought clarification from

Hendon’s counsel that the “Daubert motion” did not have to do with the qualifications of Mr.

Menichino as an expert witness, or anything relating to Mr. Defant.

       {¶35} Trial counsel confirmed on the record that the defense had reviewed the report

and the CV of Mr. Defant and they had “no issue with Mr. Defant as an expert witness in the

field of GPS or any of his qualifications” and they would not challenge “his ability to be an

expert witness[.]” Nevertheless, the parties proceeded to call witnesses to address an issue of

GPS tracking reliability. In its order ruling on the motion, the trial court concluded:

       After analyzing all briefs, listening to the testimony and arguments, reviewing the
       exhibits admitted during the hearing, reviewing the transcript from the hearing
       and all other relevant information, this [c]ourt finds that the GPS technology
       offered by the State of Ohio is reliable and admissible.

The trial court stated “[f]urther, there is no precedent to support [Hendon]’s assertion that the

commonly accepted GPS technology utilized in this case was unreliable.”

       {¶36} We conclude that Hendon’s argument lacks specificity and clarity as to the legal

and factual basis for challenging the trial court’s ruling on motion PPP, the testimony of Mr.
                                                15


Defant, or the admission of GPS data. It is unclear whether Hendon intended to argue that an

expert was not qualified to testify pursuant to Evid.R. 702 and, if so, which testimony Hendon

believes should have been excluded. Alternatively, if Hendon sought only to challenge the

reliability of the 3M GPS system, Hendon has not made evident the factual or legal basis upon

which he claims to have moved the trial court for such a ruling, nor has he explained the

relevance of Evid.R. 702 or Daubert to such an evidentiary challenge. Furthermore, regardless

of the basis for the motion in limine, Hendon has not directed this Court to any part of the record

were he objected at trial or sought to exclude the testimony of Mr. Defant. Hendon has not

demonstrated any basis in law or fact that would permit this Court to determine that the trial

court abused its discretion by overruling his motion and declining to exclude evidence of GPS

tracking data on the basis of Evid.R. 702.

       {¶37} Hendon’s third assignment of error is overruled.

                                                III.

       {¶38} Hendon’s three assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                16


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

CRAIG M. JAQUITH, Assistant State Public Defender, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.